Citation Nr: 0405837	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for steroid induced 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970.  He served in the Republic of Vietnam 
from December 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without explanation, to report for a scheduled Board hearing 
in October 2002.  Therefore, his request for a personal 
hearing must be considered as withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.

The VCAA requires that VA provide notice that informs the 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  Although the RO issued 
correspondence in May 2001 addressing the veteran's claim, he 
has not been provided the type of notice required by the VCAA 
and the Court decisions identified above.

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the medical evidence of record includes 
diagnoses of steroid induced diabetes mellitus.  A November 
2001 private medical opinion noted the physician's belief 
that the veteran's diabetes was either caused or aggravated 
by steroids used in association with a renal transplant.  The 
Board notes that this opinion raises the possibility that a 
diabetes disorder existed prior to steroid use and was 
aggravated by that treatment; however, the present medical 
evidence does not adequately address this matter.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the matter 
on appeal not previously reported.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether it is as likely as 
not that the veteran's diabetes mellitus 
is related to his exposure to herbicides 
during service in the Republic of 
Vietnam.  The examiner should reconcile 
any opinion provided with the November 
2001 private physician's opinion 
indicating that the veteran's diabetes 
was either caused or aggravated by post-
service steroid treatment.  This opinion 
suggests that the veteran may have had 
diabetes prior to the steroid treatment.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinions given.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(including all evidence received 
subsequent to the April 2002 statement of 
the case).  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


